JOURNAL ENTRY AND OPINION
On February 25, 2000, Divine G. Epps, applicant, filed an Application for Delayed Reconsideration pursuant to App.R. 26. Applicant is attempting to reopen the judgment of this court inState v. Epps (July 15, 1999), Cuyahoga App. No. 76530, unreported, in order to raise a claim of ineffective assistance of appellate counsel. The state has not opposed reopening; nonetheless, we deny the application for the following reason.
The appeal applicant is attempting to reopen is an appeal from the denial of a petition for postconviction relief.1 However, only the appeal from the judgment of conviction and sentence is subject to reopening for a claim of ineffective assistance of appellate counsel. App.R. 26(B)(1). Since the judgment applicant is attempting to reopen in this case is an appeal in a postconviction relief matter and not an appeal from a judgment of conviction and sentence, no basis exists for reopening. See State v. Loomer
(1996), 76 Ohio St.3d 398, 667 N.E.2d 1209; State v. Williams (July 1, 1991), Cuyahoga App. No. 58782, unreported, reopening disallowed (Aug. 1, 1994), Motion No. 40927.
Accordingly, the Application for Delayed Reconsideration is denied.
O'DONNELL, J., AND CORRIGAN, J., CONCUR.
  _______________________________ ANN DYKE, ADMINISTRATIVE JUDGE
1 Applicant's appeal was dismissed for lack of a final appealable order because the trial court had not issued findings of fact and conclusions of law.